Citation Nr: 0411397	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-22 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for respiratory disability 
for the purpose of receiving accrued benefits.

2.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD) for the purpose of receiving accrued benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran, who died in September 1999, served on active duty 
from April 1964 to April 1966.  His awards and decorations 
included the Combat Infantryman Badge.  The appellant is his 
daughter.

The death certificate shows that the veteran died as a result of 
bronchogenic cancer due to chronic obstructive pulmonary disease 
(COPD).  At the time of the veteran's death, service connection 
was not in effect for any disorder.

By a rating action in March 2000, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, denied 
the appellant's claim of entitlement to service connection for 
left lung cancer with respiratory conditions of chronic 
obstructive pulmonary disease and pneumonectomy secondary to 
nicotine dependence for the purpose of accrued benefits.  The RO 
also denied the appellant's claim of entitlement to service 
connection for PTSD for the purpose of accrued benefits.  The 
appellant disagreed with those decisions, and this appeal ensued.

By a rating action in October 2002, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, 
granted entitlement to service connection for the cause of the 
veteran's death, effective January 1, 2002.  That action was based 
on liberalizing law.  Section 201, Public Law 107-103 (codified as 
amended at 38 U.S.C.A. § 1116 (West 2002).  The effective date of 
that law was January 1, 2002.  38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114(a)(2002).  

The case came before the Board of Veterans' Appeals (Board) in 
March 2003, at which time it was remanded for further development.  
Following the requested development, the RO confirmed and 
continued its denial of entitlement to service connection for 
respiratory disability and for PTSD, each claimed for the purpose 
of accrued benefits.  It was noted that although the new law had 
enabled the RO to grant service connection for  the cause of the 
veteran's death, it contained no provisions for an effective date 
prior to January 1, 2002.  Thus, the appellant was effectively 
precluded from receiving accrued benefits for the fatal 
respiratory disorder.  Thereafter, the case was returned to the 
Board for further appellate action.

In January 2004, the undersigned Veterans Law Judge granted a 
request from the appellant's then-representative to withdraw his 
services as the appellant's representative.  The appellant was 
notified of that action, and the following month, she appointed 
the Vietnam Veterans of America as her representative.


REMAND

The appellant's eligibility for accrued benefits may be dependent, 
in part, on whether she was a student when she was 18 years old.  
However, the record does not include adequate evidence concerning 
the appellant's status in the relevant time periods.

Also, as noted above, when the RO granted entitlement to service 
connection for the cause of the veteran's death, it did so based 
on a liberalizing law which had become effective January 1, 2002.  
Section 201, Public Law 107-103 (codified as amended at 38 
U.S.C.A. § 1116 (West 2002)).  Accordingly, the effective date of 
service connection for the cause of the veteran's death was also 
January 1, 2002.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114(a)(2002).  

By a rating action in April 2003, the RO denied the appellant's 
claim of entitlement to service connection for respiratory 
disability for the purpose of accrued benefits.  The RO noted that 
although the new law provided for service connection for the fatal 
bronchogenic carcinoma, it had made no provisions for an effective 
date prior to January 1, 2002.  Inasmuch as the veteran had died 
prior to that date, the appellant was effectively precluded from 
receiving accrued benefits for the fatal disorder.

During the course of the appeal, VA issued revised regulations 
with respect to effective dated of benefits for disability or 
death caused by herbicide exposure.  Such regulations also 
concerned the disposition of unpaid benefits after the death of 
the beneficiary.  68 Fed. Reg. 50966 (August 25, 2003).  Those 
revisions became effective September 24, 2003, and have been 
codified at 38 C.F.R. § 3.816 (2003).  They are potentially 
applicable to the assignment of an effective date for the cause of 
the veteran's death, which could, in turn affect the decision with 
respect to the appellant's claim for service connection for 
respiratory disability for the purpose of receiving accrued 
benefits.  

Where the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
Congressional intent to the contrary. Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991); VAOPGCPREC 11-97.  It would be premature for 
the Board to consider the change in the law prior to the RO as 
such action could be potentially prejudicial to the veteran's 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993);  VAOPGCPREC 
16-92 (July 24, 1992). 

In light of the foregoing, this appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.  The 
following actions are to be performed:

1.  The RO must request documentation from the appellant as to her 
status as a student in the period from her 18th birthday to the 
veteran's death.

2.  The RO must re-adjudicate the issues of eligibility for 
accrued benefits based on claims of entitlement service connection 
for PTSD and respiratory disability.  In so doing, the RO must 
consider the revised regulations with respect to effective dated 
of benefits for death caused by herbicide exposure and with 
respect to the disposition of unpaid benefits after the death of 
the beneficiary.  68 Fed. Reg. 50966 (August 25, 2003).  If the 
benefits sought on appeal are not granted to the veteran's 
satisfaction, she and her representative must be furnished an SSOC 
on all issues remaining in appellate status and afforded an 
opportunity to respond.  Thereafter, if otherwise in order, the 
case should be returned to the Board for further appellate action.

2.  The RO must ensure that all provisions of  VCAA are properly 
applied in the development of the claims.

By this remand, the Board intimates no opinion as to the final 
disposition of the remanded issue.  It must be emphasized, 
however, that the appellant has the right to 



submit any additional evidence and/or argument on such issues.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).








